\ USDC SDNY L
i HOOUMENT 4
SOUTHERN DISTRICT OF NEW YO! | LROCERONICALLY FiLli |
SOUTHERN DISTRICT OF NEW YORK af |

   

 

x DATE Fl
CAROL MELTON, eee
Plaintiff, :
Vv. : ORDER
POUGHKEEPSIE CITY SCHOOL DISTRICT, : 19 CV 9755 (VB)
Defendant. :
xX

 

Plaintiff Carol Melton commenced this action by filing a complaint on October 21, 2019.
(Doc. #1). She subsequently paid the filing fee. To date, there is no indication on the docket that
defendant has been served with the summons and complaint, and defendant has not appeared in
the case.

More than ninety days have elapsed since the complaint was filed. Pursuant to Fed. R.
Civ. P. 4(m): “If a defendant is not served within 90 days after the complaint is filed, the court—
on motion or on its own after notice to the plaintiff—must dismiss the action without prejudice
against the defendant or order that service be made within a specified time. But if the plaintiff
shows good cause for the failure, the court must extend the time for service for an appropriate
period.”

Accordingly, pursuant to Rule 4(m), the Court hereby extends until April 10, 2020, the
time for plaintiff to serve the summons and complaint on defendant. The case will be dismissed
without prejudice unless, on or before April 10, 2020, plaintiff either files proof of service of the
summons and complaint or shows cause in writing for her failure to comply with Rule 4(m) and
why the case should not be dismissed.

 

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

Vincent L. Briccetti
United States District Judge

Dated: March 10, 2020
White Plains, NY

 
